Citation Nr: 1728973	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-17 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.R.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified before the undersigned Veterans' Law Judge at a February 2016 videoconference hearing, and a transcript of this hearing is of record.  

In May 2016, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain a VA medical opinion.  The action specified in the May 2016 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  

The Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385; at issue is whether this current disability is related to his active military service.  The Veteran has reported in-service exposure to noise from firearms, explosives, and engines, and based on the circumstances of his service, to include service in the Republic of Vietnam and receipt of a sharpshooter badge, he was likely exposed to hazardous noise in service.  The Veteran testified at his February 2016 hearing that he first noticed problems hearing during service, and this testimony is supported by lay statements from family members, who reported that they have observed that the Veteran has difficulty hearing since his active service.

In March 2010, April 2012, and July 2016 opinions, a VA medical examiner concluded that it is less likely than not that the Veteran's current hearing loss disability is related to service because his hearing was within normal limits at separation from service and there was no significant threshold shift during his period of service.  

Unfortunately, these opinions may be inadequate.  The Court has long held that the absence of a hearing loss disability in service does not preclude service connection for a current hearing loss disability if the medical evidence supports such a relationship.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner did not address whether the Veteran's hearing loss disability is more likely than not related to his hazardous noise exposure in-service, despite having normal hearing at separation from service.

In addition, the United States Court of Appeals for Veterans Claims (Court) has found examinations inadequate where the examiner did not comment on a veteran's credible lay statements regarding matters to which he is competent to testify, including reports of in-service injury, and relied on lack of evidence in service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Here, the July 2016 examiner did not address the lay statements of the Veteran and his family.  It appears, however, that the examiner in March 2010 and April 2012 did consider the relevant lay history.   

Accordingly, on remand, the Veteran's claims folder should be referred to a VA audiologist for an addendum medical opinion that considers the credible lay statements of the Veteran and his family, as well as whether his hearing loss is related to service despite having normal hearing at separation from service.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to a VA audiologist for an addendum medical opinion.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's hearing loss disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

The examiner must specifically address whether the Veteran's current hearing is related to his hazardous noise exposure in service, despite having hearing within normal limits at separation from service, and explain why or why not.

Additionally, the examiner must specifically consider the lay statements of the Veteran and his family regarding the nature and onset of his disability.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

2.	When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

